Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 1 of 25 PageID #: 202



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   LBS INNOVATIONS, LLC,                            §
                                                    §
          Plaintiff,                                §
                                                    §
   v.                                               §       Case No. 2:19-cv-00119-JRG-RSP
                                                    §
   APPLE INC.,                                      §
                                                    §
          Defendant.                                §


                                        PROTECTIVE ORDER

         WHEREAS, Plaintiff LBS Innovations, LLC and Defendant Apple Inc., hereafter

  referred to as “the Parties,” believe that certain information that is or will be encompassed by

  discovery demands by the Parties involves the production or disclosure of trade secrets,

  confidential business information, or other proprietary information;

         WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

  Federal Rule of Civil Procedure 26(c):

         THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

  1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

         any document, information or material that constitutes or includes, in whole or in part,

         confidential or proprietary information or trade secrets of the Party or a Third Party to whom

         the Party reasonably believes it owes an obligation of confidentiality with respect to such

         document, information or material (“Protected Material”). Protected Material shall be

         designated by the Party producing it by affixing a legend or stamp on such document,

         information    or   material    as   follows:   “CONFIDENTIAL,”         “RESTRICTED         –




                                                   1
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 2 of 25 PageID #: 203



       ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE.”

       Designations shall be made as follows:

       (a) For documents produced in image format, the appropriate designation shall be placed

           clearly on each page of the Protected Material (except deposition and hearing

           transcripts) for which such protection is sought.

       (b) For files produced natively, the designation shall be placed in the file name or noted

           in another reasonable manner. No Party shall seek to use in this litigation a .tiff, .pdf

           or other image format version of a document produced in native file format without

           first providing a copy of the image format version to the Producing Party.

       (c) For deposition and hearing transcripts, the designation shall be placed on each page of

           the transcript, and on any video recording medium (if not already present on the

           transcript or on such medium when received from the court reporter) by each attorney

           receiving a copy of the transcript after that attorney receives notice of the

           designation of some or all of that transcript as “CONFIDENTIAL,” “RESTRICTED

           – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE

           CODE.” Any Protected Material that is used in the taking of a deposition shall remain

           subject to the provisions of this Protective Order, along with the transcript pages of

           the deposition testimony dealing with such Protected Material. In such cases, the court

           reporter shall be informed of this Protective Order and shall be required to operate in

           a manner consistent with this Protective Order.


  2.   Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

       Order with the designation “Confidential” or “Confidential – Outside Attorneys’ Eyes Only”

       shall receive the same treatment as if designated “RESTRICTED – ATTORNEYS’ EYES



                                                2
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 3 of 25 PageID #: 204



        ONLY” under this Order, unless and until such document is redesignated to have a different

        classification under this Order.

  3.    With respect to documents, information or material designated “CONFIDENTIAL,”

        “RESTRICTED – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

        SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein and

        unless otherwise stated, this Order governs, without limitation: (a) all documents,

        electronically stored information, and/or things as defined by the Federal Rules of Civil

        Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

        or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

        and other court filings; (d) affidavits; and (e) stipulations.     All copies, reproductions,

        extracts, digests and complete or partial summaries prepared from any DESIGNATED

        MATERIALS, as well as any testimony, conversations, or presentations by Parties or

        their counsel in court or in other settings that might reveal DESIGNATED MATAERIAL

        shall also be considered DESIGNATED MATERIAL and treated as such under this

        Order.

  4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED –

        ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

        may be made at any time. Inadvertent or unintentional production of documents,

        information or material that has not been designated as DESIGNATED MATERIAL shall

        not be deemed a waiver in whole or in part of a claim for confidential treatment. Any party




  1
    The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
  class of materials designated as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES
  ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
  collectively.


                                                   3
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 4 of 25 PageID #: 205



       that inadvertently or unintentionally produces Protected Material without designating it as

       DESIGNATED MATERIAL may request destruction of that Protected Material by notifying

       the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

       the inadvertent or unintentional disclosure, and providing replacement Protected Material

       that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

       or unintentionally produced Protected Materials and any documents, information or material

       derived from or based thereon.

  5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating party,

       upon order of the Court, or as set forth in paragraph 12 herein:

              (a)     outside counsel of record in this Action for the Parties, including partners,
                      associates, and contract lawyers of such counsel;

              (b)     employees of such counsel assigned to and reasonably necessary to assist
                      such counsel in the litigation of this Action, including staff of such counsel
                      to whom it is reasonably necessary to disclose the information for this
                      litigation and supporting personnel employed by the attorneys, such as
                      technical advisors, paralegals, legal translators, legal secretaries, and legal
                      clerks, and any copying or clerical litigation support services working at the
                      direction of such counsel or paralegals;

              (c)     in-house counsel for the Parties who either have responsibility for making
                      decisions dealing directly with the litigation of this Action, or who are
                      assisting outside counsel in the litigation of this Action, provided that such
                      person has completed the Undertaking attached as Appendix A hereto and
                      the same is served upon the producing Party, and that no unresolved
                      objections to the disclosure exist (under the procedure set forth in paragraph
                      (e) below;

              (d)     up to and including three (3) designated representatives of each of the
                      Parties, who are officers or employees of a Party, to the extent reasonably
                      necessary for the litigation of this Action, and identified in writing to the
                      other Party at least three (3) days in advance, provided that such person has
                      completed the Undertaking attached as Appendix A hereto and the same is
                      served upon the producing Party, and that no unresolved objections to the
                      disclosure exist under the procedure set forth in paragraph (e) below. Either



                                                  4
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 5 of 25 PageID #: 206



                   party may in good faith request the other party’s consent to designate
                   one or more additional representatives, the other party shall not
                   unreasonably withhold such consent, and the requesting party may seek
                   leave of Court to designate such additional representative(s) if the
                   requesting party believes the other party has unreasonably withheld such
                   consent;

             (e)   outside consultants or experts (i.e., not existing employees or affiliates of a
                   Party or an affiliate of a Party) retained for the purpose of this litigation,
                   provided that: (1) such consultants or experts are not presently employed by
                   the Parties hereto for purposes other than this Action and have not received
                   an offer of future employment from, or discussed an offer of future
                   employment with, a Party; (2) before access is given, the consultant or
                   expert has completed the Undertaking attached as Appendix A hereto and
                   the same is served upon the producing Party with the following materials:

                   i.     a current curriculum vitae of the consultant or expert, identifying the
                          consultant’s or expert’s current employer and previous employers
                          in the past (4) four years;

                   ii.    a list of all cases in which the consultant or expert has worked on in the
                          past four (4) years; and

                   iii.   a list that identifies each person or entity for which the consultant or
                          expert has consulted during the last four (4) years, and that
                          identifies the general subject matter of the work (subject to any
                          confidentiality obligations that may exist as to such consulting, as
                          to which the consultant or expert shall exercise reasonable efforts
                          to obtain permission to disclose at least the industry segment and
                          general subject area of the technology);

                   iv.    an identification of all pending patent applications on which the
                          Person is named as an inventor, or in which the Person has any
                          ownership interest; and

                   v.     a list of the cases in which the Person has testified at deposition or
                          trial within the last four (4) years.

                   Such information will be provided at least ten (10) calendar days before
                   access to the Protected Material is to be given to allow the Producing Party
                   to notify the receiving Party in writing that it objects to disclosure of
                   Protected Material to the consultant or expert. The Parties agree to promptly
                   confer and use good faith to resolve any such objection. If the Parties are
                   unable to resolve any objection, the objecting Party may file a motion with
                   the Court within fifteen (15) days of the notice of the objection, or within
                   such other time as the Parties may agree, seeking a protective order with



                                              5
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 6 of 25 PageID #: 207



                      respect to the proposed disclosure. The objecting Party shall have the burden
                      of proving the need for a protective order. No disclosure shall occur until all
                      such objections are resolved by agreement or Court order. Further, the
                      receiving Party shall promptly notify the producing Party if, before final
                      resolution of the litigation, the status of an individual with respect to whom
                      the above disclosures are made changes with respect to that individual’s
                      involvement in designing, developing, or patenting technology related to
                      mapping or to the delivery of location-based information. This procedure
                      shall also apply to objections to disclosures under paragraph (d) above, if
                      any;

              (f)     independent litigation support services, including persons working for or
                      as court reporters, graphics or design services, jury or trial consulting
                      services including mock jurors, and photocopy, document imaging, and
                      database services retained by counsel and reasonably necessary to assist
                      counsel with the litigation of this Action, provided that any such persons
                      have signed an undertaking or agreement agreeing not to publicly disclose
                      Protected Material and to keep any information concerning Protected
                      Material confidential; and

              (g)     the Court and its personnel and the jury as well as any mediator who is
                      assigned to hear this matter, and his or her staff, subject to their agreement
                      to maintain confidentiality to the same degree as required by this Protective
                      Order.


  6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contains confidential

       or proprietary information or trade secrets of the Party or a Third Party to whom the Party

       reasonably believes it owes an obligation of confidentiality with respect to such documents,

       information or material.

  7.   Documents, information or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

       be used for any other purpose, including without limitation any other litigation, patent

       prosecution or acquisition, patent reexamination or reissue proceedings, or any business or




                                                6
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 7 of 25 PageID #: 208



       competitive purpose or function. Protected Material shall not be distributed, disclosed or

       made available to anyone except as expressly provided in this Order.

       (a) Nothing in this Protective Order shall be construed to prevent counsel from advising

           their clients with respect to this case based in whole or in part upon Protected

           Materials, provided counsel does not disclose the Protected Material itself except as

           provided in this Order.

       (b) Nothing in this Order shall restrict in any way a Producing Party’s use or disclosure

           of its own Protected Material. Nothing in this Order shall restrict in any way the use

           or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

           publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired

           by or known to the Receiving Party independent of the Producing Party; (iii)

           previously produced, disclosed and/or provided by the Producing Party to the

           Receiving Party or a non-party without an obligation of confidentiality and not by

           inadvertence or mistake; (iv) with the consent of the Producing Party; or (v) pursuant

           to order of the Court.

  8.   Any person or entity who obtains access to DESIGNATED MATERIAL or the contents

       thereof pursuant to this Order shall not make any copies, duplicates, extracts, summaries or

       descriptions of such DESIGNATED MATERIAL or any portion thereof except as may be

       reasonably necessary in the litigation of this Action. Any such copies, duplicates, extracts,

       summaries or descriptions shall be classified DESIGNATED MATERIALS and subject to

       all of the terms and conditions of this Order.

  9.   To the extent a producing Party believes that certain Protected Material qualifying to be

       designated CONFIDENTIAL is so sensitive that its dissemination deserves even further




                                                 7
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 8 of 25 PageID #: 209



        limitation because its disclosure is likely to cause economic harm or significant competitive

        disadvantage, the producing Party may designate such Protected Material “RESTRICTED

        – ATTORNEYS’ EYES ONLY.” The Parties agree that the following information, if non-public,

        shall be presumed to merit the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation:

        trade secrets, pricing information, financial data, sales information, sales or marketing forecasts or

        plans, business plans, sales or marketing strategy, product development information, engineering

        documents, testing documents, employee information, and other non-public information of similar

        competitive and business sensitivity. To the extent such Protected Material includes computer

        source code and/or live data (that is, data as it exists residing in a database or databases)

        (“Source Code Material”), the producing Party may designate such Protected Material as

        “RESTRICTED CONFIDENTIAL SOURCE CODE.”

  10.   For Protected Material designated RESTRICTED – ATTORNEYS’ EYES ONLY, access

        to, and disclosure of, such Protected Material shall be limited to individuals listed in

        paragraphs 5(a-b) and (e-g); provided, however, that access pursuant to paragraph 5(a-b) and

        (e) be limited to individuals who exercise no competitive decision-making authority on

        behalf of the client. Further, any individual who accesses material designated

        RESTRICTED – ATTORNEYS’ EYES ONLY or RESTRICETD CONFIDENTIAL

        SOURCE CODE under paragraph 5(d) must access the materials in the United States only,

        and not transport them to or access them from any foreign jurisdiction. Material designated

        RESTRICTED – ATTORNEYS’ EYES ONLY or RESTRICTED CONFIDENTIAL

        SOURCE CODE may not be disclosed to mock jurors without the written consent of the

        Producing Party.




                                                      8
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 9 of 25 PageID #: 210



  11.      For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE, the

           following additional restrictions apply, unless the producing Party and the receiving Party

           agree otherwise. For the purposes of this Protective Order, “Source Code” and/or “Source

           Code Material” means human-readable files in a form suitable for input to a pre-processor,

           assembler, compiler, or translator (including any comments therein), and scripts, assembly,

           binaries, object code, source code listings, source code descriptions, object code listings,

           object code descriptions, or Hardware Description Language (HDL) files2 that the

           Producing Party believes in good faith are not generally known to others and have

           significant competitive value such that unrestricted disclosure to others would harm the

           Producing Party, and which the Producing Party would not normally reveal to third parties

           except in confidence or has undertaken with others to maintain in confidence. For purposes

           of this paragraph, a “description . . . of source code” or object code is a summary or

           description of the operation or contents of a specific code project, file, or method. A

           document shall not comprise a “description” of source code, or qualify for protection as

           source code, merely because it describes functionality that is implemented in software or

           code. If only a portion of an ESI document qualifies as source code, the producing Party

           shall redact the portions that so qualify and produce the redacted version. The unredacted

           version shall be placed, in full, on the secure source code computer. Non-source code pages

           of such ESI documents printed from the secure source code computer shall not count

           towards the printing limit.




  2
    Further, the Parties presently do not expect discovery in this case to involve production of Register Transfer Level
  (RTL) files or other files that describe the hardware design of any ASIC or chip at the RTL level. If such discovery
  becomes an issue, the Parties agree to meet and confer to discuss whether and how the provisions of Paragraph 11
  would apply to such material.


                                                            9
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 10 of 25 PageID #: 211



        Once a producing Party makes its Source Code available, prior to the first inspection of

        any requested Source Code, the Receiving Party shall provide five (5) days notice of the

        Source Code that it wishes to inspect. The Receiving Party shall provide five (5) days

        notice prior to any additional inspections. Each such notice will include the names of the

        person(s) conducting the inspection. Source Code shall be made available according to the

        following:

               (a)     Access to a Party’s Source Code Material shall be provided only on “stand-
                       alone” computer(s) (that is, the computer may not be linked to any network,
                       including a local area network (“LAN”), an intranet or the Internet). The
                       stand-alone computer(s) may be connected to a printer or a device capable
                       of temporarily storing electronic copies solely for the limited purposes
                       pursuant to paragraphs 10(h) and (i) below. The stand-alone computer(s)
                       will be placed in a secured room at the Chicago offices of the Producing
                       Party’s outside counsel (Goldman Ismail Tomaselli Brennan & Baum) or
                       other location as agreed upon by the Parties. The producing Party shall also
                       be entitled to have a person who is not an attorney visually monitor, from
                       outside of the secured room, the Receiving Party’s actions in the secured
                       room to ensure compliance with the provisions of this Order governing
                       source code provided, however, that said person shall not be permitted to
                       view, from outside the secured room, the screen of the standalone computer,
                       and shall not be permitted to view any work product generated by the
                       receiving Party’s representative(s). Unless otherwise agreed, persons
                       conducting an inspection of Source Code under this order shall remove all
                       materials and notes from the room in which the review is conducted at the
                       end of each day of such review;

               (b)     All persons viewing Source Code shall sign on each day they view Source
                       Code a log that will include the names of persons who enter the locked room
                       to view the Source Code and when they enter and depart. Proper
                       identification of all authorized persons shall be provided prior to any access
                       to the secure room or the computer containing Source Code. Proper
                       identification requires showing, at a minimum, a photo identification card
                       sanctioned by the government of any State of the United States, by the
                       government of the United States, or by the nation state of the authorized
                       person’s current citizenship.

               (c)     The receiving Party shall make reasonable efforts to restrict its requests
                       for such access to the stand-alone computer(s) to normal business hours,
                       which for purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m.
                       local time. However, upon reasonable notice from the receiving Party, the


                                                10
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 11 of 25 PageID #: 212



                         producing Party shall make reasonable efforts to accommodate the receiving
                         Party’s request for access to the stand-alone computer(s) outside of normal
                         business hours. The Parties agree to cooperate in good faith such that
                         maintaining the producing Party’s Source Code Material at the offices of its
                         outside counsel shall not unreasonably hinder the receiving Party’s ability
                         to efficiently and effectively conduct the prosecution or defense of this
                         Action;

                 (d)     The producing Party shall provide the receiving Party with information
                         explaining how to start, log on to, and operate the stand-alone computer(s) in
                         order to access the produced Source Code Material on the stand-alone
                         computer(s);

                 (e)     The producing Party will produce Source Code Material in computer
                         searchable format on the stand-alone computer(s) as described above;

                 (f)     Access to Protected Material designated RESTRICTED CONFIDENTIAL
                         – SOURCE CODE shall be limited to outside counsel and their employees
                         as defined by paragraphs 5(a) and 5(b) above, and up to three (3) outside
                         consultants or experts3 (but not employees or affiliates of a Party or
                         employees of an affiliate of a Party) retained for the purpose of this
                         litigation and approved to access such Protected Materials pursuant to
                         paragraph 5(e) above. Images or copies of Source Code shall not be
                         included in correspondence between the Parties (references to production
                         numbers shall be used instead), and shall be omitted from pleadings and
                         other papers whenever possible. A receiving Party may include excerpts of
                         Source Code Material in a pleading, exhibit, expert report, infringement
                         contentions, discovery document, deposition transcript, or other Court
                         document (a “Source Code Document”) only if reference to the Source
                         Code by production numbers is inadequate, provided that the Source Code
                         Documents are appropriately marked under this Order, restricted to those
                         who are entitled to have access to them as specified herein, and, if filed with
                         the Court, filed under seal in accordance with the Court’s rules, procedures
                         and orders. If a Party reasonably believes that it needs to submit a portion
                         of Source Code as part of a filing with the Court, the Party making the filing
                         shall make reasonable efforts to provide notice at least two (2) days in
                         advance that it intends to file Source Code under seal;

                 (g)     To the extent portions of Source Code Material are quoted in a Source
                         Code Document, either (1) the entire Source Code Document will be
                         stamped and treated as RESTRICTED CONFIDENTIAL SOURCE CODE

  3
   For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
  consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
  consultant or expert who employs others within his or her firm to help in his or her analysis shall
  count as a disclosure to a single consultant or expert.


                                                   11
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 12 of 25 PageID #: 213



                    or (2) those pages containing quoted Source Code Material will be
                    separately stamped and treated as RESTRICTED CONFIDENTIAL
                    SOURCE CODE;

              (h)   No electronic copies of Source Code Material (including scans or
                    photographs) shall be made without prior written consent of the producing
                    Party, except as provided in paragraph 10(f) above and as necessary to
                    create documents which, pursuant to the Court’s rules, procedures and
                    order, must be filed or served electronically;

              (i)   The receiving Party shall be permitted to make a reasonable number of
                    printouts of Source Code Material, which shall be limited to 500 pages, with
                    no contiguous block greater than 20 pages, all of which shall be designated
                    and clearly labeled “RESTRICTED CONFIDENTIAL SOURCE CODE.”
                    The Receiving Party shall not print Source Code in order to review blocks
                    of Source Code elsewhere in the first instance, i.e., as an alternative to
                    reviewing that Source Code electronically on the Source Code Computer,
                    as the Parties acknowledge and agree that the purpose of the protections
                    herein would be frustrated by printing portions of code for review and
                    analysis elsewhere, and that printing is permitted only when necessary to
                    prepare for depositions or court filings or pleadings or other papers
                    (including a testifying expert’s expert report). The receiving Party may
                    request to print additional pages beyond the aforementioned limits and the
                    Parties will meet and confer in good faith regarding such a request. The
                    producing Party shall Bates number, copy, and label “RESTRICTED
                    CONFIDENTIAL SOURCE CODE” any pages requested for printing by
                    the receiving Party. All requested printouts shall be provided to the
                    receiving Party within three (3) business days of the request, unless the
                    Producing Party objects within that time that the printouts exceed the limits
                    herein or are done for an improper purpose. If, after meeting and conferring
                    within two (2) days, the Producing Party and the Receiving Party cannot
                    resolve the objection, the Receiving Party shall be entitled to seek a Court
                    resolution regarding its request. The Producing Party shall retain a copy of
                    the printouts provided to the Receiving Party. The receiving Party shall be
                    permitted to print the folder structures containing the Source Code Material,
                    including the filenames contained therein. Such printout of the folder
                    structure shall be clearly labeled “RESTRICTED CONFIDENTIAL
                    SOURCE CODE” and such printout shall not count against the
                    aforementioned page limits.

              (j)   The receiving Party may make up to three (3) paper copies of any printouts
                    of Source Code Material (excluding copies used in Court filings, expert
                    reports, or discovery documents), provided that such copies will be subject
                    to the same restrictions as the Source Code Material itself. The receiving
                    Party shall maintain a log of all printouts and copies of Source Code
                    Material together with the names of all individuals to access them and the


                                             12
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 13 of 25 PageID #: 214



                    dates thereof; this log shall be provided to the producing Party on two (2)
                    days’ notice.

              (k)   If the receiving Party’s outside counsel, consultants, or experts obtain
                    printouts or photocopies of Source Code Material, the receiving Party shall
                    ensure that such outside counsel, consultants, or experts keep the printouts
                    or photocopies in a secured locked area in the offices of such outside
                    counsel, consultants, or expert. The receiving Party may also temporarily
                    keep the printouts or photocopies at: (i) the Court for any proceedings(s)
                    relating to the Source Code Material, for the dates associated with the
                    proceeding(s); (ii) the sites where any deposition(s) relating to the Source
                    Code Material are taken, for the dates associated with the deposition(s); and
                    (iii) any intermediate location reasonably necessary to transport the printouts
                    or photocopies (e.g., a hotel prior to a Court proceeding or deposition);

              (l)   A producing Party’s Source Code Material may only be transported by the
                    receiving Party at the direction of a person authorized under paragraph 10(e)
                    above to another person authorized under paragraph 10(e) above, on paper
                    (except that court filings, expert reports, contentions, or discovery
                    documents containing source code, or other electronic documents
                    containing code that are authorized under this Order, may be transported on
                    encrypted or removable electronic media (e.g., a DVD, CD-ROM, or flash
                    memory “stick”)) via hand carry, Federal Express or other similarly reliable
                    courier. Source Code Material may not be transported or transmitted
                    electronically over a network of any kind, including a LAN, an intranet, or
                    the Internet. Source Code Material may only be transported for the purpose
                    of Court proceeding(s), source code review and/or analysis, or deposition(s)
                    as set forth in paragraph 10(j) above and is at all times subject to the transport
                    restrictions set forth herein;

              (m)   Copies of Source Code that are marked as deposition exhibits shall not be
                    provided to the Court Reporter or attached to deposition transcripts; rather,
                    the deposition record will identify the exhibit by its production numbers,
                    unless otherwise agreed by the producing Party. All paper copies of Source
                    Code brought to the deposition must be returned to the receiving Counsel
                    following the deposition for secure transport back to the secured locked area
                    in the offices of the receiving Counsel. For purposes of deposition, the
                    receiving party may make a reasonable number of additional copies of
                    source code; and

              (n)   No recordable media or recordable devices, including without limitation
                    sound recorders, computers, cellular telephones, peripheral equipment,
                    cameras, CDs, DVDs, or drives of any kind, shall be permitted into the
                    Source Code Review Room.




                                               13
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 14 of 25 PageID #: 215



  12.     The receiving Party may request that the producing Party install commercially available

          software tools of the receiving Party’s choice for viewing and searching Source Code on

          the secure computer(s) containing Source Code at the requested date and time of

          inspection, provided, however, that such other software tools are in compliance with all of

          the terms, conditions, and protections herein. Software tools may include, but are not

          limited to, Eclipse, Microsoft Visual Studio, Visual Slick Edit, Source-Navigator,

          PowerGrep, ExamDiff Pro, Understand, Notepad++, Windows GREP, dtSearch, Beyond

          Compare, Crimson Editor and similar programs.4 At least fourteen (14) business days in

          advance of the inspection at which the use of such tools is requested, the receiving Party

          must provide the Producing Party with the software tool(s) either via a CD or DVD

          containing such software tool(s) or directions for downloading the software tool(s). The

          receiving Party is responsible for the cost of and for obtaining any necessary licenses for

          any such software tool(s). The software tool(s) provided by the receiving Party shall not be

          modified by the producing Party prior to or after installation; and

  13.     The producing Party may not configure its Source Code in a manner that differs from the

          way in which the Source Code is kept in that Party’s ordinary course of business and

          unreasonably impedes or slows the receiving Party’s ability to inspect the Source Code or

          allows the producing Party to monitor the receiving Party’s inspection (e.g., key logging,

          video capture, in-person monitoring, etc.). The receiving Party’s Outside Counsel and

          retained experts or consultants otherwise allowed to view Source Code shall be entitled to

          take notes relating to the Source Code provided, however, that no one may copy Source



  4
   The producing Party need not install any tools that will not execute on the secure computers containing Source
  Code, for instance because the tools are not compatible with macOS, and need not install any compilers on the
  secure computers.


                                                          14
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 15 of 25 PageID #: 216



        Code into said notes. The reviewer shall be permitted to write down function names,

        parameter names, and file paths in their notes. No provision in this section gives the

        producing Party the right to inspect or review any notes and/or other work product of the

        receiving Party. However, if the Producing Party has good cause to believe that the

        provisions of this Protective Order have been violated, then the producing Party may

        request that the Court conduct an in-camera review of said notes. Further, the producing

        Party shall provide on the secure computer (upon request of the receiving Party) a tool that

        allows the review to convert source code files or portions of files to PDF format for printing

        under this Order.

  14.   Absent written consent from the producing Party, any individual who receives, on behalf

        of the Plaintiff, Protected Material that is designated RESTRICTED – ATTORNEYS’

        EYES ONLY and/or RESTRICTED CONFIDENTIAL SOURCE CODE (collectively

        “HIGHLY SENSITIVE MATERIAL”) shall not prepare, prosecute, supervise, advise,

        assist or otherwise be involved in the preparation or prosecution, or acquisition, of any patent

        or patent application (foreign or domestic) pertaining to the field of the invention of the

        patents-in-suit (including software that provides information about events or conditions

        associated with places that a user of a computer device may encounter or consider visiting) during

        the pendency of this Action and for one year after its conclusion, including any appeals. To

        ensure compliance with the purpose of this provision, the Parties shall create an “Ethical

        Wall” between those persons with access to HIGHLY SENSITIVE MATERIAL and any

        individuals who, on behalf of the Party or any acquirer, successor, predecessor, or other

        affiliate, prepare, prosecute, supervise or assist in the preparation or prosecution of any

        patent application pertaining to the field of the invention of the patents-in-suit. Nothing in




                                                   15
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 16 of 25 PageID #: 217



        this paragraph shall prevent any attorney or person associated with a receiving Party that

        has received another party’s or non-party’s HIGHLY SENSITIVE MATERIAL from

        participating in any way in any post-grant patent proceedings (e.g., reexamination, inter

        partes review, post-grant review, and/or the transitional program for covered business

        method patents) that is instituted or sought to be instituted challenging the validity of any

        Patent-in-Suit, any patents within the same family as a Patent-in-Suit, or any patents to

        which a Patent-in-Suit claims priority; however, said attorney or person may not assist the

        Party in drafting, amending, or proposing for substitution to the PTO patent claims in said

        post grant proceeding(s).

  15.   Nothing in this Order shall require production of documents, information or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or other privilege, doctrine, or immunity. If documents, information or

        other material subject to a claim of attorney-client privilege, work product doctrine, or other

        privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information or other material it reasonably believes are protected under

        the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

        may obtain the return of such documents, information or other material by promptly

        notifying the recipient(s) and providing a privilege log for the inadvertently or

        unintentionally produced documents, information or other material. The recipient(s) shall

        gather and return all copies of such documents, information or other material to the

        producing Party, except for any pages containing privileged or otherwise protected markings




                                                  16
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 17 of 25 PageID #: 218



        by the recipient(s), which pages shall instead be destroyed and certified as such to the

        producing Party.

  16.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.

        The Parties are hereby ORDERED to safeguard all such documents, information and

        material to protect against disclosure to any unauthorized persons or entities.

  17.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

        DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

        the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the DESIGNATED MATERIAL by virtue of his or her employment with the

        designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

        or copy recipient of such information, (iii) although not identified as an author, addressee,

        or copy recipient of such DESIGNATED MATERIAL, someone who has, in the ordinary

        course of business, seen such DESIGNATED MATERIAL, (iv) a current or former officer,

        director or employee of the producing Party or a current or former officer, director or

        employee of a company affiliated with the producing Party; (v) counsel for a Party,

        including outside counsel and in-house counsel (subject to paragraphs 5 and 11 of this

        Order); (vi) an independent contractor, consultant, and/or expert retained for the purpose

        of this litigation (subject to paragraphs 5 and 11 of this Order); (vii) a court reporter or

        videographers; (viii) the Court; or (ix) another person entitled hereunder to access to

        DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any

        other persons unless prior authorization is obtained from counsel representing the

        producing Party or from the Court.




                                                 17
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 18 of 25 PageID #: 219



  18.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “RESTRICTED – ATTORNEY’ EYES ONLY,” or

        “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

        deposition or hearing transcript so designated shall be limited in accordance with the terms

        of this Order. Until expiration of the 30-day period, the entire deposition or hearing

        transcript shall be treated as confidential. Any Party that wishes to disclose the transcript,

        or information contained therein, may provide written notice of its intent to treat the

        transcript as non-confidential, after which time, any Party that wants to maintain any

        portion of the transcript as confidential must designate the confidential portions within

        fourteen (14) days, or else the transcript may be treated as non-confidential. Counsel for

        any Producing Party shall have the right to exclude from oral depositions, other than the

        deponent, deponent’s counsel, the reporter and videographer (if any), any person who is

        not authorized by this Protective Order to receive or access Protected Material based on

        the designation of such Protected Material. Such right of exclusion shall be applicable only

        during periods of examination or testimony regarding such Protected Material.

  19.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

        shall remain under seal until further order of the Court. The filing party shall be responsible

        for informing the Clerk of the Court that the filing should be sealed and for placing the

        legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

        caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

        the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

        or an exhibit thereto, discloses or relies on confidential documents, information or material,




                                                  18
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 19 of 25 PageID #: 220



        such confidential portions shall be redacted to the extent necessary and the pleading or

        exhibit filed publicly with the Court.

  20.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

        the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

        this Action, or from using any information contained in DESIGNATED MATERIAL at

        the trial of this Action, subject to any pretrial order issued by this Court. The Parties reserve

        the right to request that the courtroom be sealed, or that other precautionary measures be

        taken, if any DESIGNATED MATERIAL is discussed or introduced in evidence at trial.

  21.   A Party may request in writing to the other Party that the designation given to any

        DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

        agree to redesignation within ten (10) days of receipt of the written request, the requesting

        Party may apply to the Court for relief. Upon any such application to the Court, the burden

        shall be on the designating Party to show why its classification is proper. Such application

        shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

        Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

        application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

        of the Court shall be met. Pending the Court’s determination of the application, the

        designation of the designating Party shall be maintained.

  22.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

        accordance with the terms of this Order shall be advised by counsel of the terms of this

        Order, shall be informed that he or she is subject to the terms and conditions of this Order,

        and shall sign an acknowledgment that he or she has received a copy of, has read, and has




                                                   19
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 20 of 25 PageID #: 221



        agreed to be bound by this Order. A copy of the acknowledgment form is attached as

        Appendix A.

  23.   To the extent that any discovery is taken of persons who are not Parties to this Action

        (“Third Parties”) and in the event that such Third Parties contended the discovery sought

        involves trade secrets, confidential business information, or other proprietary information,

        then such Third Parties may agree to be bound by this Order.

  24.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

        designate as “CONFIDENTIAL” or “RESTRICTED – ATTORNEYS’ EYES ONLY” any

        documents, information or other material, in whole or in part, produced or given by such

        Third Parties. The Third Parties shall have ten (10) days after production of such documents,

        information or other materials to make such a designation. Until that time period lapses or

        until such a designation has been made, whichever occurs sooner, all documents, information

        or other material so produced or given shall be treated as “CONFIDENTIAL” in accordance

        with this Order.

  25.   Within thirty (30) days of final termination of this Action, including any appeals, all

        DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

        descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

        into any privileged memoranda of the Parties and materials which have been admitted into

        evidence in this Action), shall at the producing Party’s election either be returned to the

        producing Party or be destroyed. The receiving Party shall verify the return or destruction

        by affidavit furnished to the producing Party, upon the producing Party’s request.

        However, notwithstanding this requirement, Outside Counsel may retain DESIGNATED

        MATERIAL incorporated into court filings, pleadings, expert reports, written discovery




                                                 20
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 21 of 25 PageID #: 222



        responses, and communications for archival purposes and are not required to delete

        information that may reside on their respective back-up systems; however, Outside

        Counsel agree that no Protected Material shall be retrieved from the electronic back-up

        systems or archives to be used for any purpose after conclusion of this litigation. This

        paragraph notwithstanding, there shall be no obligation to return, purge, or destroy

        Protected Documents or Confidential Information that are inseparably integrated into

        outside counsel’s work product, even if those materials have been specifically labeled

        Confidential. No documents containing Source Code shall be retained, although the

        producing Party shall, upon request, provide redacted versions of any such documents that

        may be retained, within a reasonable time. The party or parties receiving the Protected

        Documents shall keep their attorney work product which refers or relates to any Protected

        Documents. Even after the termination of this case, the confidentiality obligations imposed

        by this Order shall remain in effect until a Producing Party agrees otherwise in writing or

        a court order otherwise directs.

  26.   The failure to designate documents, information or material in accordance with this Order

        and the failure to object to a designation at a given time shall not preclude a request at a

        later date seeking to impose such designation (pursuant to Paragraph 4 above) or

        challenging the propriety thereof. The entry of this Order and/or the production of

        documents, information and material hereunder shall in no way constitute a waiver of any

        objection to the furnishing thereof, all such objections being hereby preserved.

  27.   Any Party knowing or believing that any other party is in violation of or intends to violate

        this Order and has raised the question of violation or potential violation with the opposing

        party and has been unable to resolve the matter by agreement may move the Court for such




                                                21
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 22 of 25 PageID #: 223



        relief as may be appropriate in the circumstances. Pending disposition of the motion by the

        Court, the Party alleged to be in violation of or alleged to be intending to violate this Order

        shall discontinue the performance of and/or shall not undertake the further performance of

        any action alleged to constitute a violation of this Order. In addition, in the event of a

        disclosure of any Discovery Material pursuant to this Order to any person or persons not

        authorized to receive such disclosure under this Protective Order, the Party responsible for

        having made such disclosure, and each Party with knowledge thereof, shall immediately

        notify counsel for the producing Party whose Discovery Material has been disclosed and

        provide to such counsel all known relevant information concerning the nature and

        circumstances of the disclosure. The responsible disclosing Party shall also promptly take

        all reasonable measures to retrieve the improperly disclosed Discovery Material

  28.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

        publication of the documents, information and material (or the contents thereof) produced

        so as to void or make voidable whatever claim the Parties may have as to the proprietary and

        confidential nature of the documents, information or other material or its contents.

  29.   Protected Material must be stored and maintained by a receiving Party at a location in the

        United States and in a secure manner that ensures that access is limited to the persons

        authorized under this Order. To ensure compliance with applicable United States Export

        Administration Regulations, Protected Material may not be exported outside the United

        States or released to any foreign national (even if within the United States).

  30.   If at any time Protected Material is subpoenaed by any court, arbitral, administrative, or

        legislative body, the Party to whom the subpoena or other request is directed shall

        immediately give prompt written notice thereof to every Party who has produced such




                                                  22
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 23 of 25 PageID #: 224



        Discovery Material and to its counsel and shall provide each such Party with an opportunity

        to move for a protective order regarding the production of Protected Materials implicated

        by the subpoena.

  31.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

        kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

  32.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this
  .
        Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

        if reasonably necessary to prepare and present this Action and (b) to apply for additional

        protection of DESIGNATED MATERIAL.

  33.   The United States District Court for the Eastern District of Texas is responsible for the

        interpretation and enforcement of this Agreed Protective Order. All disputes concerning

        DESIGNATED MATERIAL produced under the protection of this Agreed Protective

        Order shall be resolved by the United States District Court for the Eastern District of

        Texas.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 2nd day of August, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   23
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 24 of 25 PageID #: 225



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   LBS INNOVATIONS, LLC,                          §
                                                  §
         Plaintiff,                               §
                                                  §       Case No. 2:19-cv-00119-JRG-RSP
   v.                                             §
                                                  §
   APPLE INC.,                                    §
                                                  §
         Defendant.                               §


                                          APPENDIX A

           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                          PROTECTIVE ORDER

        I, ___________________________________________, declare that:

  1.    My address is _________________________________________________________. My

        current employer is _________________________________________________. My

        current occupation is ________________________________________________.

  2.    I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

  3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

        will not disclose to anyone not qualified under the Protective Order, and will use only for

        purposes      of this   action any information       designated   as   “CONFIDENTIAL,”

        “RESTRICTED – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

        SOURCE CODE” that is disclosed to me.

  4.    Promptly upon final termination of this action, I will return all documents and things

        designated as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES ONLY,” or




                                                 1
Case 2:19-cv-00119-JRG-RSP Document 28 Filed 08/02/19 Page 25 of 25 PageID #: 226



          “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession, and

          all documents and things that I have prepared relating thereto, to the outside counsel for

          the party by whom I am employed.

  5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

          Protective Order in this action.

          I declare under penalty of perjury that the foregoing is true and correct.


  Signature:

  Date:




                                                    2
